STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISTANA NO. 2022 KW 0543
VERSUS

RONALD STEWART A/K/A RONALD AUGUST 29, 2022
STEWARD

In Re: Ronald Stewart a/k/a Ronald Steward, applying for

supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 06-00-0583.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT GRANTED. The district court is instructed to act on
relator’s application for postconviction relief filed April 21,
2021 on or before November 29, 2022.

JMM

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

ASW)

DEPUTY CLERK OF COURT
FOR THE COURT